DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 15, 2021. Claims 1, 3-4, and 8 are amended; claim 16 is new.
Applicant’s arguments have been considered, but the new grounds of rejection elaborated below render them moot.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism” and “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “purge gas supply mechanism” of claims 1-2 and 12;
The “ventilation mechanisms” of claims 11 and 12;
The “cleaning mechanisms” of claim 12;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The purge gas supply mechanism (162) will be interpreted as a channel in accordance with Figure 6.
Each ventilation mechanism (164) will be interpreted as a channel in accordance with Figure 6.
Each cleaning mechanism (166) will be interpreted as a fan/filter unit (FFU) in accordance with paragraph [0023].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami, JP 2012-253198, in view of Furusawa, US 5,154,773, whereby the applicant has furnished a translated copy of the former.
Claims 1, 16: Nogami discloses a substrate processing apparatus, comprising:
A transfer chamber (60) where a substrate from a container is transported (Fig. 1);
A transfer robot (110) configured to transfer the substrate through the transfer chamber [0027];
A channel (142), i.e., the “purge gas supply mechanism,” configured to supply a gas into the transfer chamber ([0032], Fig. 2);
A pressure control mechanism (140) provided in an exhaust channel (204), including (Figs. 6-8):
An exhaust damper comprising a cover member (250) having a bottom opening (L) [0050ff];
An adjusting damper comprising a back pressure valve (274) provided in the cover member;
Wherein the back pressure valve is configured to open and close the cover member’s bottom opening.
Because Nogami’s exhaust damper is positioned within a straight-line portion of the exhaust conduit, the cover member does not have an “open side.” In supplementation, Furusawa disposes a cover member (20) at the corner of an exhaust conduit – necessarily, the cover member comprises a bottom opening for receiving the effluent and an open side for exhausting the effluent (Fig. 1). Furusawa’s design also addresses the matter of reaction gas which solidifies within the exhaust conduit – the reference provides a heater (18) to gasify these deposits (5, 1-16). The Office understands Furusawa as demonstrating that an exhaust damper can be effectively located in the corner of an effluent conduit, whereby this positioning yields the concomitant advantage of permitting the decomposition of solidified deposits which aggregate inordinately within the bend of a pipe. For these reasons, it would have been obvious to reposition Nogami’s pressure control mechanism at the corner of the effluent conduit – the effort to reposition the mechanism would be minimal given its direct adjacency to the pipe’s perpendicular bend (Fig. 5).
Claim 2: Nogami discloses a housing, (12), a stage (70), and an opener (72), which collectively constitute a loading port [0023]. Further, Nogami attests that it is known to avail a “control section” that remits a “signal” to the pressure control mechanism so as to regulate the transfer chamber’s inner pressure [0003]. Nogami also discloses the technique of supplying a purge gas to maintain the transfer chamber at a positive pressure [0004]. The examiner interprets the disclosure of a “control section” capable of sending an electronic “signal” as rendering obvious the claimed controller, and the enactment of a positive pressure within the transfer chamber as rendering obvious the claimed result of transfer chamber pressure at least equaling the housing pressure.
Claim 15: Nogami executes the steps of controlling an inner pressure of the transfer chamber via the pressure control mechanism, transporting the substrate from a container (30) within the transfer chamber, loading and then processing said substrate in a process chamber (80) (Figs. 1-2).
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Furusawa, and in further view of Kim et al., US 2016/0372347.
Claim 3: Nogami does not teach an independent drive mechanism or an opening in the cover member. Kim, however, discloses a pressure control mechanism comprising a cover member (62) having an opening, within which a back pressure valve (72) is situated so as to open and close said opening (Fig. 2). Further, a drive mechanism (66) independently elevates the cover member in relation to the back pressure valve/adjusting damper, the latter of which has its own drive mechanism (76) [0067]. By providing both a back pressure valve and a cover plate, Kim’s pressure control mechanism can render both 
Claims 4-6: Component 274 of Nogami may be taken as the “back pressure valve,” and component 270 may be taken as the “press damper” (Fig. 8).
Claim 7: Chamber 80 of Nogami may be taken as the claimed “standby chamber,” whereby it is configured to accommodate a substrate retainer (94) (Fig. 2). A gate valve (224) is disposed therebetween. 
Claims 8-10: Limitations drawn to the status of the gate valve are matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Nogami’s system is capable of reproducing the claimed functions.
Claim 11: As shown by Figure 3 of Nogami, at least two channels, or “ventilation mechanisms,” exhaust the transfer chamber to the left and right of the transport robot. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Furusawa and Kim, and in further view of Kitano et al, US 5,876,280, and Grundy, US 5,944,602.
Nogami does not address the claimed feature of a porous plate, nor does the reference disclose the claimed configuration of the circulation channels. In supplementation, Kitano discloses a transfer chamber comprising a porous plate (80) and a pair of fan filter units (16c-d), i.e., the “cleaning mechanisms,” provided at the ceiling (Fig. 6). Grundy is cited to demonstrate that it is known to avail a pair of circulation channels (27, 27’) for the purpose of efficiently recycling the chamber’s internal atmosphere (Fig. 3). It would have been obvious to integrate these mechanisms within Nogami’s system to achieve the predictable result of reducing contamination via fluid circulation.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Furusawa, Kim, Kitano, and Grundy, and in further view of Ozaki et al., US 2009/0044749.
Nogami is silent regarding the feature of an oxygen detector, yet Ozaki prescribes maintaining oxygen concentrations below a predetermined threshold to obviate wafer oxidation [0065]. To achieve this objective, Ozaki fluidically couples an oxygen detector (OV1) to the transfer chamber [0073]. Accordingly, it would have been obvious to integrate an oxygen detector within Nogami’s transfer chamber to prevent oxidation. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716